Missouri Court of Appeals
                              Southern District



OCTOBER 14, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33740

     Re:   IN THE INTEREST OF:
           J.E.C., Minor,
           TANEY COUNTY JUVENILE
           OFFICE,
           Petitioner-Respondent,
           vs.
           R.C.,
           Respondent-Appellant.

2.   Case No. SD33772

     Re:   IN THE INTEREST OF:
           J.D.R.,
           A female child under the age of eighteen,
           J.D.R., Natural Father,
           Appellant,
           vs.
           MISSOURI DEPARTMENT OF SOCIAL
           SERVICES, CHILDREN’S DIVISION,
           Respondent.